Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an email from Mr. Ryan Carter on 11/4/2021.

The application has been amended as follows: 

Please cancel/delete claim 2.

In claim 1, line 14, please delete the word:  “and”.


In claim 1, line 16, please insert after the word “region”:

--, and
wherein a shape of a portion of the shape variable layer is changeable based at least in part on a temperature of a portion corresponding to at least a portion of the rechargeable battery--

In claim 3, line 1, please delete the number  “2”.
In claim 3, line 1, please insert the number  -- 1 – after the word: claim.
In claim 4, line 1, please delete the number  “2”.
In claim 4, line 1, please insert the number  -- 1 – after the word: claim.

Reasons for Allowance
2.	Claims 1, 3-6, 8, 11-16 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach nor suggest a rechargeable battery comprising a shape variable layer having a first pattern in the flat region and a second pattern different from the first pattern in the bent region, and wherein a shape of a portion of the shape variable layer is changeable based at least in part on a temperature of a portion corresponding to at least a portion of the battery.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN CREPEAU/Primary Examiner, Art Unit 1725